EXHIBIT 99.1 CONFORMED COPY FIRSTBANK CORPORATION 401(K) PLAN AND TRUST AGREEMENT (January 1, 2006 Restatement) Includes: January 1, 2006 Restatement, effective 1/1/2006, signed 1/16/2007 First Amendment, effective1/1/08, signed 12/14/07 Second Amendment, effective various, signed 12/14/07 Third Amendment, effective various, signed 03/15/10 Fourth Amendment, effective 1/1/2009 and 1/1/2010, signed 9/27/2010 Prepared By: VARNUM, RIDDERING, SCHMIDT & HOWLETT LLP Bridgewater Place 333 Bridge Street, N.W. Grand Rapids, Michigan 49504 (616) 336-6000 TABLE OF CONTENTS Page ARTICLE I PURPOSE 1 ARTICLE II DEFINITIONS AND CONSTRUCTION 2 2.1Definitions 2 2.2Construction 6 ARTICLE III PARTICIPATION AND SERVICE 7 3.1Participation 7 3.2Service 7 3.3Participation and Service upon Reemployment 7 3.4Changes of Employment Within the Company or Controlled Group 8 3.5Rights of Participants Who Die While on Authorized Leave for Military Service 9 ARTICLE IV CONTRIBUTIONS 9 4.1Company Contributions 9 4.2Retirement Savings Agreements 10 4.3Limits on Retirement Savings Contributions 11 4.4Limits on Matching Contributions 14 4.5Rules Relating to Reemployed Veterans 15 4.6Rollover Contributions 17 ARTICLE V ALLOCATIONS TO PARTICIPANT ACCOUNTS 18 5.1Individual Accounts 18 5.2Account Adjustments 18 5.3Maximum Additions 20 ARTICLE VI BENEFITS 22 6.1Retirement or Disability 22 6.2Death 22 6.3Termination for Other Reasons 22 6.4Payment of Benefits 24 6.5Hardship Withdrawals 27 6.6Pre-retirement Withdrawals 28 6.7Withdrawals Pursuant to Qualified Domestic Relations Orders 28 6.8Designation of Beneficiary 28 6.9Loans to Participants 28 6.10Withdrawal from Rollover Accounts 30 6.11In Service Withdrawals by Participants Ordered or Called to Active Duty 30 -i- ARTICLE VII TOP-HEAVY PROVISIONS 31 7.1Definition of Top-Heavy Plan 31 7.2Minimum Benefit 33 ARTICLE VIII TRUST 33 ARTICLE IX ADMINISTRATION 34 9.1Allocation of Responsibilities 34 9.2Indemnification 34 9.3Records and Reports 34 9.4Appointment of Committee 34 9.5Rules and Decisions 34 9.6Committee Procedures 35 9.7Authorization of Benefit Payments 35 9.8Facility of Payment 35 ARTICLE X CLAIMS PROCEDURE 35 10.1Application and Forms for Benefits 35 10.2Claims Procedure for Benefits not Involving Disability Determinations 35 10.3Claims Procedure for Disability Benefit Determinations 37 10.4Legal Actions 38 ARTICLE XI PARTICIPANT INVESTMENT OPTIONS 38 11.1Investment Direction by Participants 38 11.2Manner of Electing 38 11.3Investment of Stock of Firstbank Corporation 38 11.4Separate Accountings 39 ARTICLE XII POWERS AND DUTIES OF TRUSTEE 39 12.1General Powers 39 12.2Investments 40 12.3Specific Powers 40 12.4Payment of Taxes 42 12.5Litigation 42 12.6Instructions by the Company 42 12.7Accounts and Records 42 12.8Relationship with Investment Manager 43 12.9Investments in Employer Real Estate and Securities 44 ARTICLE XIII COMPENSATION AND REMOVAL OF TRUSTEE 44 13.1Compensation 44 13.2Removal 44 -ii- ARTICLE XIV TERMINATION AND AMENDMENT 44 14.1Amendments 45 14.2Termination 45 14.3Merger or Consolidation of Plan with Another Qualified Plan 45 14.4Exclusive Benefit 46 ARTICLE XV NONALIENATION OF BENEFITS AND DOMESTIC RELATIONS ORDERS 46 15.1Nonalienation of Benefits 46 15.2Procedure for Domestic Relations Orders 46 15.3Costs of Processing Domestic Relations Orders 47 ARTICLE XVI MISCELLANEOUS 47 16.1Status of Participants 47 16.2No Interest in Company Affairs 47 16.3Litigation 47 16.4Governing Law 48 16.5Severability of Provisions 48 16.6Plan Qualification 48 -iii- FIRSTBANK CORPORATION 401(K) PLAN AND TRUST AGREEMENT (January 1, 2006 Restatement) This Plan and Trust Agreement (the “Plan”) is made by and between Firstbank Corporation, a Michigan corporation and its subsidiary companies (all of whom will be referred to collectively as the “Company”), and Greenleaf Trust (the “Trustee”). ARTICLE I PURPOSE The Company has maintained this Plan since 1988.The Plan began as an employee stock ownership plan and then became a combination of an employee stock ownership plan and profit sharing plan with cash or deferred options pursuant to Code Section 401(k). The employee stock ownership portion of the Plan was terminated on December 31, 2002.Participants became vested 100% in their ESOP accounts and were given the option of withdrawing their ESOP accounts from the Plan or rolling them over into the remainder of the Plan which continued as a profit sharing - 401(k) plan. The plan documents for the Plan have been amended from time-to-time and are being amended and restated in this document which will be effective as of January 1, 2006.The Plan has been entitled the Firstbank Corporation Amended and Restated 401(k) and Employee Stock Ownership Plan, and the Firstbank Corporation Amended and Restated 401(k) Plan.The Plan will now be entitled the Firstbank Corporation 401(k) Plan. The provisions of this amended and restated Plan are designed to satisfy the requirements of the Internal Revenue Code of 1986 for a qualified retirement plan.The provisions of this amended and restated Plan will apply only to persons who are employed by the Company or have an account balance under the Plan on or after January 1, 2006.The rights and benefits, if any, of any other former employees will be determined by the provisions of the plan as in effect on the date their employment terminated. -1- ARTICLE II DEFINITIONS AND CONSTRUCTION 2.1Definitions.The following words and phrases, when used in this document, will have the following meanings: (a)Authorized leave of absence:Any absence authorized by the Company under its standard personnel policies from which the employee returns to active employment with the Company within the period authorized for the leave.An absence due to service in the armed forces of the United States will be considered an authorized leave of absence provided that the employee qualifies for reemployment rights under federal law (38USC Sections 2021, 2024, and on and after December 12, 1994, 38 USC 4301 et seq., or other statute of similar import) and returns to employment with the Company within the period provided by law.If employees fail to return to active employment from any approved leave of absence within the time authorized for the leave, they will not be credited with any service for the period of the leave. (b)Beneficiary:A person or persons, natural or otherwise, designated in accordance with the Plan to receive any death benefit payable under this Plan. (c)Break in service:A participant incurs a break in service whenever the participant’s employment with the Company terminates and the participant is credited with less than 501 hours of service in the plan year of termination or in any subsequent plan year.In determining breaks in service, the following will apply: (1)Participants who are absent from work by reason of pregnancy, childbirth, placement of a child in connection with an adoption, or child care immediately following birth or adoption will be credited with eight (8) hours of service for each day of the absence, but not more than 501 hours for any such absence.The hours credited under this provision will be applied to the year in which the absence commences if and to the extent necessary to prevent a break in service in that year, and then to the succeeding year; and (2)Participants who take unpaid leaves of absence that meet the requirements of the federal law known as the Family and Medical Leave Act will be credited with their regularly scheduled hours of service for each day of the leave. -2- (d)Catch-up contributions:The additional contributions allowed by Code Section 414(v) on behalf of a participant who will have attained age 50 by the end of the plan year in which the contribution is made.Catch up contributions will be made pursuant to a retirement savings agreement between the Company and the participant. (e)Code:The Internal Revenue Code of 1986, as amended. (f)Committee:The persons appointed to assist the Company in administering the Plan. (g)Company:Firstbank Corporation, a Michigan corporation, and all of the subsidiaries of Firstbank Corporation. (h)Company contribution account.The account maintained to record the participant’s share of discretionary contributions and income with respect to these contributions.This account was previously known as the "ESOP account." (i)Compensation:The total of all amounts paid to a participant during the plan year by the Company for personal services, as reported in box 1 of IRS Form W-2, adjusted by: (1)Adding the amount of any elective contributions made for the participant to plans maintained pursuant to Code Sections 125, 132(f), or 401(k) for the plan year, and any deemed Section 125 pay; and (2)Subtracting the following: (A)Amounts paid before a participant became a participant; (B)Amounts paid in lieu of health care coverage, reimbursements or other expenses allowances, cash and non-cash fringe benefits, moving expenses, deferred compensation, income from the exercise of stock options, and welfare benefits; and (C)Amounts in excess of $200,000, as adjusted under the provisions of Code Section 401(a)(17).The adjusted amount for 2006 is $220,000. -3- (j)Controlled group:The group consisting of each corporation that is a member of a controlled group of corporations, as defined in Code Section 414(b), of which the Company is a member; each trade or business, whether or not incorporated, under common control, as defined in Code Section 414(c), of or with the Company; each member of an affiliated service group, as defined in Code Section 414(m), of which the Company is a member; and any other entity that is considered pursuant to Code Section 414(o) to be a member of a controlled group of corporations of which the Company is a member. (k)Disability:A physical or mental condition that permanently prevents a participant from satisfactorily performing the participant’s usual duties for the Company or the duties of any position or job the Company makes available and for which the participant is qualified by reason of the participant’s training, education, or experience.A participant will not be considered disabled for purposes of this Plan if the condition consists of or results from use of alcohol, narcotics, or other controlled substances, or from a felonious enterprise in which the participant was engaged. (l)Eligible employee:An employee who is employed in a classification other than those listed as not eligible to participate in the Plan in Section 3.1. (m)Employee:Any person who is employed by the Company during the plan year as a common-law employee, or who is on temporary layoff status or an authorized leave of absence from a position as a common-law employee. (n)Employer contribution accounts:The accounts maintained to record a participant’s share of the contributions made by the Company and the contributions made pursuant to retirement savings agreements between the participant and the Company.The accounts will include all accounts maintained for participants except rollover accounts. (o)ERISA:Public Law No. 93-406, the Employee Retirement Income Security Act of 1974, as amended. (p)Forfeiture:The portion of a participant’s employer contribution account that is forfeited because of termination of employment before full vesting. THIRD AMENDMENT, eff. 1/1/08 (q)Highly compensated employee:A person employed by the controlled group who: (1)during the current or preceding plan year was a 5% owner of the controlled group, as defined under Code Section 416(i)(1); or -4- (2)during the preceding plan year received compensation, as defined under Code Section 415(c)(3) and its regulations, in excess of $80,000, as adjusted under Code Section 415(d), and is in the top paid 20% of all the employees of the controlled group. For purposes of determining whether a person is a 5% owner of a corporation, the person will be considered as owning the stock owned by the person’s spouse, children, grandchildren, and parents.A former employee who was a highly compensated employee on the date employment terminated or at any time after age 55 will be considered a highly compensated employee. (r)Hour of service:Every hour during the period in question for which the employee is paid or entitled to payment by the Company, directly or indirectly, for the performance of duties or for periods during which no services are performed such as vacations, holidays, sick days, or other paid leaves of absence.Hours of service will include hours for which back pay has been awarded or agreed to by the Company, without reduction for mitigation of damages, and these hours will be credited in the year to which the award or agreement pertains rather than the year in which the award, agreement, or payment is made.Participants will not be credited with hours of service with respect to payments received under workers’ compensation or unemployment compensation programs.Participants will not be credited with more than 501 hours for any single continuous period during which duties are not performed for the Company unless the period is the subject of a back-pay award or agreement.Questions concerning hours to be credited for reasons other than performance of duties and the crediting of hours to years will be determined in accordance with the provisions of 29 CFR Sections 2530.200b-2(b) and (c), which are incorporated by reference. (s)Matching account.The account maintained to record the participant’s share of matching contributions and income with respect to these contributions. (t)Normal retirement age:Age 62, or the age at which the participant hasattained age 55 and completed 10 years of service. (u)Participant:An employee participating in the Plan in accordance with the provisions of Section 3.1 or a former employee who has an account balance in the Plan or is eligible for a contribution for the plan year. (v)Plan:The Firstbank Corporation 401(k) Plan as set forth in this document and any later amendments. -5- (w)Plan year:The “fiscal year” and “Section 415 limitation year” of the Plan which will be the period of 12 consecutive months ending on December 31 of every year. (x)Reemployed veteran:An employee who returns to employment as an eligible employee from a leave of absence for military service during the period in which reemployment rights are protected by federal law. (y)Retirement savings account.The account maintained to record the participant’s retirement savings and catch-up contributions and income with respect to these contributions. (z) Retirement savings contributions:Contributions other than catch-up contributions made on behalf of a participant pursuant to an agreement between the Company and the participant. (aa)Rollover account:The account maintained for an employee to record the employee’s rollover contributions from the ESOP portion of this Plan that was terminated on December 31, 2002 and from other qualified plans or accounts, and income with respect to these contributions. (bb)Service:The period of a participant’s employment with the Company computed in accordance with Section 3.1 for determining eligibility to participate and Section 3.2 for determining eligibility for benefits. (cc)Trust:The fund known as the Firstbank Corporation 401(k) Trust Trust maintained in accordance with the terms of this document and any later amendments. (dd)Trustee:The corporation or individuals appointed by the Company to administer the trust. FIRST AMENDMENT, eff. 1/1/2008 (ee)Safe harbor account.The account maintained to record the participant’s share of safe harbor contributions and income with respect to these contributions. (ff) Safe harbor contributions.Contributions made by the Company for a plan year that are intended to satisfy the requirements of Code Sections 401(k)(12) or 401(m)(11). 2.2Construction.Plural pronouns are used throughout the Plan for purposes of simplicity and will be interpreted to include the singular. -6- ARTICLE III PARTICIPATION AND SERVICE 3.1Participation.Participants in the Plan on December 31, 2005 will continue to be participants. Any eligible employee who is not a participant will become a participant on the next entry date after attaining age 21 and 90 days have elapsed since the employee’s employment commencement date.The entry dates for the Plan are the first day of every month. The following are not eligible to participate in the Plan: (a)Employees who are represented by a collective bargaining agent and for whom retirement benefits were the subject of collective bargaining with the Company; (b)Employees who are not citizens of the United States, who reside and are employed outside the United States, and whose compensation from the Company does not constitute income from sources within the United States; and (c)Employees who perform services for the Company pursuant to an agreement between the Company and another person or entity such as an employment agency or employee leasing organization. SECOND AMENDMENT, eff. 1/1/07 (d)Employees who are participants in another defined contribution plan that is maintained by the Company and intended to be qualified under Code Section 401(a). 3.2Service.Eligibility for benefits is based on service which is determined as follows: (a)Service Credit for Employment.An employee will be credited for a year of service for each plan year in which the employee is credited with 1,000 or more hours of service. (b)Service Credit for Military Leaves.Reemployed veterans will be credited with 40 hours of service for each week of the period of military service. 3.3Participation and Service upon Reemployment.Upon the reemployment of any employee, the following rules will apply in determining participation in the Plan and years of service under Section 3.2: -7- (a)Participation.If the employee was eligible to participate in the Plan during the prior period of employment and is reemployed as an eligible employee, the employee will participate in the Plan as of the date of reemployment.If the employee was not eligible to participate in the Plan during the prior period of employment, the employee will be eligible to participate after satisfying the requirements of Section 3.1. (b)Service.If the employee had not incurred a break in service prior to reemployment, any service earned during the prior period of employment will be reinstated immediately. If the employee had incurred a break in service prior to reemployment, any service the employee had earned during the prior period of employment will be reinstated as soon as the employee earns 1,000 or more hours of service in the 12-month period beginning on the date of reemployment or in any plan year. 3.4Changes of Employment Within the Company or Controlled Group. (a)Changes Resulting in Eligibility to Participate.An employee who becomes an eligible employee as a result of a change in employment status with the Company or a transfer to employment with the Company from another employer that is a member of the controlled group will be given credit for service in accordance with Section 3.2 for prior years of employment with the Company and other members of the controlled group and will become a participant in the Plan as follows: (1)If the employee satisfied the age and service requirements of Section 3.1 as of the date of the change or transfer, the employee will become a participant as of the date of change or transfer; and (2)If the employee had not satisfied the age and service requirements of Section 3.1 as of the date of the change or transfer, the employee will become a participant as of the next entry date after satisfying the requirements. (b)Changes Resulting in Ineligibility to Participate.A participant who ceases to be an eligible employee as a result of a change in employment status with the Company or a transfer to employment with another employer that is a member of the controlled group will share in all Company contributions and forfeiture allocations based on compensation from the Company while eligible to participate in the Plan.The participant will be credited with service under Section 3.2 of the Plan for all hours of service with the Company or any other member of the controlled group.The participant will not be considered terminated or separated from service for purposes of this Plan as long as the participant is employed by the Company or another member of the controlled group. -8- THIRD AMENDMENT, eff. 1/1/08 3.5Rights of Participants Who Die While on Authorized Leave for Military Service.If an employee who is on an authorized leave of absence for military service dies while performing qualified military service as defined in Code Section 414(u), the employee will be treated as if the employee had returned to employment with the Company on the day before death and terminated employment on account of death.The deceasedemployee will not be entitled to any additional contributions, but the employee's beneficiary will be entitled to a death benefit in accordance with Section 6.2. ARTICLE IV CONTRIBUTIONS 4.1Company Contributions. (a)Amount of Contributions. (1)Retirement Savings and Catch-up Contributions.After the end of each month or more frequently as determined by the Company, the Company will contribute to the trust as retirement savings and catch-up contributions the total amount of the participants’ retirement savings and catch-up contributions for the month. (2)Matching Contributions.After the end of each month or more frequently as determined by the Company, the Company will contribute to the trust as matching contributions the amount determined by applying the matching contribution formula adopted by the Company for the plan year. (3)Discretionary Contributions. The Company will contribute to the trust such additional amount as may be determined by the Company as a discretionary contribution for the plan year.If the amount of forfeitures for the plan year is insufficient to make forfeiture restorations and allocations to the accounts of reemployed veterans, the Company will make a contribution in the amount required to satisfy these obligations. FIRST AMENDMENT, eff. 1/1/2008 (4)Safe Harbor Contributions.For any plan year for which the Company has elected to make safe harbor contributions, the Company will as of the end of the plan year, or earlier as directed by the Company, contribute to the trust the amount required to satisfy the safe harbor contribution formula elected. -9- (b)Date of Payment of Contributions.Retirement savings and catch-up contributions will be deposited in the trust on or before the 15th business day of the month following the month in which the amounts were withheld from participants.All other contributions will be deposited in the trust fund not later than the date prescribed by law for filing the Company’s federal income tax returns, including extensions. (c)Disallowed Contributions.If any contribution is disallowed, in whole or in part, as a deduction by the Company in computing its federal income tax liability, the amount disallowed will be held by the Trustee and applied as payment on the next succeeding contribution made by the Company unless the Company requests the return of the contribution in accordance with Article VIII, in which case the contribution will be returned to the Company. FOURTH AMENDMENT, EFF. 1/1/2010 (d)Enforcement of Contributions.The Trustee will not be responsible for enforcing payment of or collecting any contribution to be made by the Company or any participants, or enforcing payment of or collecting any funds held by the Company on behalf of participants for the purpose of making contributions to the Plan. 4.2Retirement Savings Agreements.A participant may enter into a retirement savings agreement with the Company.The retirement savings agreement will provide that the participant will accept a reduction in salary or wages from the Company and the Company will make retirement savings and catch-up contributions in the amount of the agreed reduction. Participants may also enter into separate retirement savings agreements providing for reductions in bonuses payable by the Company and the Company will make retirement savings and catch-up contributions in the amount of the agreed reduction. When an employee becomes eligible to become a participant, the employee will be enrolled for retirement savings contributions equal to 3% of compensation unless the employee files an agreement to make contributions of more or less than that amount.Participants may revoke or revise these automatic retirement savings agreements in accordance with the provisions of this section. The retirement savings agreements will be administered in accordance with the following rules: (a)A retirement savings agreement will apply to the first payroll period after it is accepted by the Company and to each payroll period thereafter until amended or revoked by the participant or the Company; (b)A retirement savings agreement may be revoked by a participant at any time, and may be amended in accordance with the rules adopted by the Company; and -10- (c)The Company may limit contributions by highly compensated employees by giving written notice to these participants, and may limit contributions by all participants if reasonably necessary to insure that contributions do not exceed the limitations of Sections 4.3 and 5.3. SECOND AMENDMENT, eff. 1/1/08 Change from prior to current year testing 4.3Limits on Retirement Savings Contributions.The following limits will apply to the retirement savings contributions of participants who are employed by the Company during the plan year. (a)Discrimination Test.The retirement savings contributions by participants who are highly compensated employees under this Plan and any other Code Section 401(k) plan maintained by the Company will be limited so that the average of the deferral percentages of the participants who are highly compensated employees satisfies one of the following tests: (1)The average deferral percentage of participants who are highly compensated employees for the plan year is not more than 1.25 times the average deferral percentage of all other participants for the current plan year; or (2)The average deferral percentage of participants who are highly compensated employees for the plan year is not more than two (2) percentage points greater than the average deferral percentage of all other participants for the currentplan year and not more than two (2) times the average deferral percentage of all other participants for the currentplan year. The average deferral percentage of each group specified above will be the average of the percentages, calculated separately for each participant in the group, of each participant’s compensation that is contributed as a retirement savings contribution. If the Plan is dependent upon aggregation with any other qualified plan of the Company for purposes of satisfying Code Sections 401(k), 401(m), 401(a)(4), or 410(b), except for the average benefit percentage test under Code Section 410(b)(2), all such aggregated plans will be treated as a single plan for the discrimination test.Only plans having the same plan year may be aggregated to satisfy Code Sections 401(k) and 401(m). -11- (b)Correction of Excess Deferrals.Retirement savings contributions by participants who are highly compensated employees that are in excess of the amounts allowed by the foregoing tests (“excess deferrals”) will be corrected not later than the last day of the plan year following the plan year for which the excess deferrals were made. (1)Amount of the Excess Deferrals. The amount of the excess deferrals will be determined by reducing the deferral percentage of the participants who are the highly compensated employees with the largest percentage retirement savings contributions by the amount required to pass the test or until the deferral percentage is reduced to the next highest deferral percentage for the group.This process will be continued by adding the participant at the next highest deferral percentage and reducing the deferral percentages until the Plan satisfies the test.Then, the percentage reduction for each participant in the group will be multiplied by the participant’s compensation in order to determine the amount of excess deferrals. The amount of excess deferrals will be allocated among the participants who are the highly compensated employees with the largest retirement savings contributions for the plan year in terms of dollars rather than percentage of compensation.The amount of excess deferrals for each participant will be determined by reducing the amount contributed by the participant with the largest retirement savings contributions until the excess deferrals have been exhausted or the contribution level for the participant with the next largest contribution has been reached, and then continuing the process by adding the participants at the next highest contribution level until the reductions equal the excess deferrals for the year.The amount of the excess deferrals allocated to each participant will be recharacterized for or distributed to the participant as provided below. (2)Methods of Correction. Excess deferrals will be corrected as follows: (A)If a participant with an excess deferral is eligible to make catch-up contributions, the amount of the excess deferral will be recharacterized as a catch-up contribution for the participant to the extent possible and credited to the participant as a catch-up contribution; and (B)If a participant with an excess deferral is not eligible to make additional catch-up contributions or has made the maximum catch-up contributions for the year: -12- (i)The amount of the excess deferral will be distributed to the participant along with income attributable to the excess deferral not later than the last day of the plan year following the plan year for which the excess deferral was made; or (ii)The Company will make a qualified non-elective contribution to the Plan in the amount required to satisfy the testing under subsection (a) and allocate the contribution to the retirement savings accounts of its non-highly compensated employees. If a participant received a distribution under Section 4.3(d) for the calendar year that ends within the plan year for which excess deferrals were made under this subsection, the amount of the excess deferrals to be returned under this subsection will be reduced by the amount returned under (d). THIRD AMENDMENT, eff. 1/1/08 (c)Income on Excess Deferrals.The income attributable to excess deferrals distributed to participants to satisfy the test above will be determined by multiplying the income on the participant’s retirement savings account at the end of the plan year by a fraction, the numerator of which is the participant’s excess deferral for the plan year and the denominator of which is the sum of the participant’s retirement savings account as of the beginning of the plan year plus the retirement savings contributions made on behalf of the participant for the plan year. (d)Individual Limit.In addition to the other limitations on contributions, retirement savings contributions on behalf of a participant may not exceed the limit under Code Section 402(g) for any calendar year.The limit is $15,000 for 2006, and thereafter $15,000, as adjusted for cost of living changes pursuant to Code Section 402(g). Moreover, the limit on retirement savings contributions for each year will be reduced if the participant is also participating in a tax-sheltered annuity plan pursuant to Code Section 403(b), a simplified employee pension (“SEP”) plan pursuant to Code Section 408(k), or an individual retirement account or cash or deferred compensation arrangement pursuant to Code Sections 401(k)(11) or 408(p) (“SIMPLE plan”).Participants who are also participating in an annuity plan, SEP, or SIMPLE plan must notify the Company of any excess amounts contributed on their behalf to any combination of plans, and the portion of the excess that each participant is allocating to this Plan.The notice must be given on or before March 1 of the year following the year in which the excess amount was contributed. -13- If the retirement savings contributions on behalf of a participant exceed the applicable limit for any calendar year or the participant notifies the Company of the allocation to this Plan of any excess deferrals to a combination of plans, the Company will direct the Trustee to distribute to the participant the amount of the excess deferral plus the income attributable to the excess deferral on or before April15 of the year following the year for which the excess deferral was made.The income on the excess deferral will be determined in accordance with (c) above. The amount of excess retirement savings contributions distributed to a participant in accordance with the foregoing paragraph will be reduced by the amount of the excess retirement savings contributions returned to the participant under subsection (b) for the plan year which begins within the calendar year in which the excess deferral occurs. (e)Catch-up Contributions.Participants who will have attained age 50 by the end of the plan year may make catch-up contributions for the year after they have made the maximum retirement savings contributions allowed under Sections 4.3(b) and (d).Catch-up contributions will be in addition to the retirement savings contributions allowed under Sections 4.3(b) and (d) and will not be included as an addition for purposes of the limits under Section 5.3.Catch-up contributions will be made pursuant to retirement savings agreements and will be allowed in amounts that do not exceed $5,000 for 2006, and thereafter $5,000, as adjusted pursuant to Code Section 414(v).The amount of catch-up contributions for each year will be limited to one-half of the annual amount set forth in the preceding sentence if the participant is also participating in a SIMPLE plan under Code Sections 401(k)(11) or 408(p) in the plan year. (f)Forfeiture of Matching Contributions on Retirement Savings Contributions that are Returned to Participants.Matching contributions on retirement savings contributions that are returned to participants under subsections (b) or (d) will be forfeited by the participants and used to reduce the matching contributions required under Section 4.1(a)(2) for the plan year in which the forfeiture occurs or the next plan year. 4.4Limits on Matching Contributions.Matching contributions for participants who are highly compensated employees will be limited as follows: SECOND AMENDMENT, eff. 1/1/08 Change from prior to current year testing. (a)Average Contribution Percentage.The average contribution percentage for the participants who are highly compensated employees under this Plan and any other Code Section 401(k) plan maintained by the Company will be limited so that it satisfies one of the following tests: -14- (1)The average contribution percentage of the participants who are highly compensated employees for the plan year is not more than 1.25 times the average contribution percentage of all other participants for the currentplan year; or (2)The average contribution percentage of the participants who are highly compensated employees for the plan year is not more than two (2) percentage points greater than the average contribution percentage of all other participants for the current plan yearand not more than two (2) times the average contribution percentage of all other participants for the currentplan year. The average contribution percentage of a group will be the average of the percentages, calculated separately for each participant in the group, of each participant’s compensation that is contributed as a matching contribution.Except for the average benefit percentage test under Code Section 410(b)(2), if the Plan is dependent upon aggregation with any other qualified plan of the Company for purposes of satisfying Code Sections 401(k), 401(m), 401(a)(4), or 410(b), all such aggregated plans will be treated as a single plan for the discrimination test.Only plans having the same plan year may be aggregated to satisfy Code Sections 401(k) and 401(m). THIRD AMENDMENT, eff. 1/1/08 (b)Return of Excess Matching Contributions.Matching contributions for participants who are highly compensated employees that are in excess of the amount allowed by the foregoing test (“excess contributions”) will be distributed to these participants using the method described in Section 4.3(b), except that the excess contributions cannot be recharacterized as catch-up contributions.The excess contributions will be distributed not later than the end of the plan year following the plan year for which the excess contribution was made.The distributions will include a distribution of income that is attributable to the excess contribution.The income attributable to excess contributions will be determined by multiplying the income on the participant’s matching contributions at the end of the plan year by a fraction, the numerator of which is the participant’s excess contribution for the plan year and the denominator of which is the sum of the participant’s matching contribution account as of the beginning of the plan year plus the matching contributions made for the participant for the plan year. 4.5Rules Relating to Reemployed Veterans.Reemployed veterans will be eligible for the following special considerations under the Plan: -15- (a)General Provisions.They will be credited with service in accordance with Section 3.2 and entitled to an allocation of Company contributions in accordance with Section 5.2.Their payments on outstanding loans will be suspended during the period of military service and will resume upon the reemployment date.They may elect to make retirement savings contributions for plan years during the period of military service and the Company will match the contributions using the matching contribution formulas in effect for the plan years (“makeup contributions”).The amount of the discretionary and makeup contributions will be based on the compensation the reemployed veterans would have received if they had remained in the employ of the Company and, if this cannot be determined with reasonable certainty, then on the basis of the average amount earned each month during the 12-month period immediately preceding the period of military service.Makeup contributions will be subject to the following: (1)Retirement Savings Contributions.The amount of makeup retirement savings contributions that may be made by a reemployed veteran cannot exceed the individual contribution limit under Section 4.3(d) applicable to the plan years during the period of military service. (2)Limits on Makeup Contributions. (A)Makeup Contribution Period.Makeup contributions must be made by the reemployed veteran and the Company during the period beginning on the reemployed veteran’s reemployment date and ending on the date that is the lesser of three (3) times the period of military service or five (5) years. (B)Amount of Contributions.The amount of makeup contributions made for any plan year during the period of military service will be further limited as follows: (i)The amount of makeup contributions will not exceed the maximum amount allowable as a deduction by the Company in computing its federal income tax liability for the fiscal year coinciding with or ending during the applicable plan year; and (ii)The amount of makeup contributions will not exceed the participant’s maximum addition limit under Section 5.3(a) for the applicable plan year; (iii)The amount of makeup contributions will not include income on the trust occurring during the period of military service and will not be eligible for an allocation of future income until the contribution has been made; and -16- (iv)Makeup contributions will not entitle the reemployed veteran to an allocation of any forfeitures that became available for allocation during the period of military service. (b)Effect on Plan Qualification.For the plan year in which contributions are made under this Section, the amounts will not be included for purposes of the following: (1)annual additions for the reemployed veteran under Section 5.3(b); (2)nondiscrimination testing for the Plan under Section 4.3(a), 4.4(a), and Code Sections 410(b) and 401(a)(4); (3)the reemployed veteran’s dollar limit under Section 4.3 (d); and (4)the top heavy calculation for the Plan under Section 7.1. 4.6Rollover Contributions.An employee who is or will be eligible to participate in the Plan and who is eligible for or has received a distribution from another plan that satisfies the requirements of Code Section 401(a) or 403(b), or a governmental plan that satisfies the requirements of Code Section 457, or an individual retirement account that satisfies the requirements of Code Section 408 (an "IRA") may transfer all or any part of the distribution to the trust provided: (a)The transfer is made directly from the other plan or IRA, or is made by the employee on or before the 60th day following the employee's receipt of the distribution; (b)The distribution from the other plan or IRA qualifies for tax-free rollover treatment under Code Section 402(c)(4) or 408(d); and (c)The amount to be transferred does not include any after-tax employee contributions. The Company may require from the employee such information as it deems necessary to determine whether the proposed transfer meets the requirements of this section.Upon approval by the Company, the amount transferred will be deposited in the trust and credited to a rollover account for the employee.The rollover account will not be subject to forfeiture, will share in income allocations in accordance with Section 5.2(a), and will be distributed in accordance with Article VI. -17- ARTICLE V ALLOCATIONS TO PARTICIPANT ACCOUNTS 5.1Individual Accounts.The Trustee will create and maintain adequate records to disclose the interest in the trust of each participant and beneficiary.The records will be in the form of individual accounts to reflect each participant’s retirement savings contributions, share of matching and discretionary contributions, and income with respect to these contributions.The Trustee will maintain Company contribution, matching,and retirement savings accounts for each participant, a rollover account for each employee who has made a rollover contribution, and such other accounts as may be required.Credits and charges will be made to each account in accordance with the provisions of this Plan.Distributions and withdrawals will be charged to an account as of the date paid by the Trustee.The maintenance of individual accounts is for accounting purposes only.The Trustee is not required to segregate the assets of a trust to individual accounts except as otherwise required by this Plan. 5.2Account Adjustments.The accounts of participants and beneficiaries will be adjusted in accordance with the following: (a)Income.The “income” of the trust will mean the net income or loss from investments, including realized and unrealized gains and losses on securities and other investment transactions, less expenses paid from the trust.All assets of the trust will be valued at their fair market value in determining unrealized gains and losses.If any assets of the trust are segregated for any purpose, the income from the segregated assets will not be included in account adjustments under this Subsection (a). The income of the trust will be determined and credited to accounts as of the end of every business day.The income for each business day will be allocated to the accounts of participants and beneficiaries who had unpaid balances in their accounts at the end of the day in proportion to the balances in such accounts at the beginning of the day less any distributions or withdrawals from the account during the day. (b)Contributions and Forfeitures. (1)Retirement Savings and Catch-up Contributions.After the end of each month or more frequently as determined by the Company, retirement savings and catch-up contributions will be allocated to the retirement savings accounts of participants in amounts equal to the amounts of their retirement savings and catch-up contributions for the month. -18- (2)Matching Contributions. (A)Eligibility.After the end of each month or more frequently as determined by the Company, matching contributions will be allocated to the matching account of each participant who made retirement savings contributions for the month. (B)Method of Allocation.Matching contributions will be allocated in the amount determined by applying the matching contribution formula adopted by the Company for the plan year to the amount of each eligible participant’s retirement savings for the period. FIRST AMENDMENT, eff. 1/1/2008 (C)Safe Harbor Contributions.The Company may elect to make safe harbor contributions under Code Section 401(m)(11) for any plan year and the Plan will be deemed to satisfy discrimination testing under Sections 4.3 and 4.4 of the Plan for the plan year. The Company elects to make safe harbor contributions by notifying employees in writing at least 30 days before the beginning of the plan year for which the safe harbor contributions will be made.The notice will describe the safe harbor contribution formula, the procedure for making retirement savings contributions, and the withdrawal rules that apply to safe harbor contributions.The safe harbor contribution will be credited to the safe harbor account of each participant eligible to make retirement savings contributions during the plan year even if the participant is not employed on the last day of the plan year.Reemployed veterans who return during the plan year will be entitled to a safe harbor contribution for all years of military service in which safe harbor contributions are made.The safe harbor contribution will be 100% vested and will be eligible for withdrawal only after termination of employment or age 59 1/2. (3)Discretionary Contributions. (A)Eligibility.As of the end of each plan year, the Company’s discretionary contribution will be allocated to accounts in the following order of priority: (i)First, to the accounts of participants who are entitled to forfeiture restoration in accordance with Section 6.3(c); and -19- (ii)Second, to the appropriate accounts of re-employed veterans; and (iii)Third, to the accounts of participants who were in the employ of the Company on the last day of the plan year and were credited with 1,000 or more hours of service for the plan year, or whose employment terminated during the plan year after reaching normal retirement age, or because of death or disability. (B)Forfeiture Restorations andMilitary Service Allocations. (i)Forfeiture Restoration Amount.Forfeiture restorations will be equal to the amount previously forfeited, without adjustment for income since the time of forfeiture; and (ii)Military Service Allocation Amount.Military service allocations will be equal to the amount of Company contributions that would have been allocated to the account of reemployed veterans if they had been employed by the Company during the period of military service. (C)Method of Allocation.The balance of the discretionary contribution after the allocations under (B) will be allocated to the accounts of all participants eligible under (A)(iii) in accordance with the ratio of each participant’s compensation for the year to the total compensation of all eligible participants for the plan year. (4)Forfeitures.Forfeitures will be used first to pay the administrative expenses of the Plan for the year of the forfeiture or the next plan year.The balance of the forfeitures will be used to reduce the Company’s obligation for forfeiture restorations, military service allocations, and matching contributions for the plan year in which the forfeiture occurs or the next plan year. 5.3Maximum Additions. THIRD AMENDMENT, eff. 1/1/08 (a)The total “additions” made to the employer contribution accounts of a participant for any plan year will not exceed the smaller of the following: -20- (1)$40,000, or such other amount as may be allowed in plan years beginning after 2002 under the cost of living adjustment provisions of Code Section 415(d); or (2)100% of the participant’s compensation for the plan year. “Compensation” for this limit will be compensation as defined is Code 415(c)(3) and its regulations. For purposes of the limitations on maximum additions under this Section, all defined contribution plans maintained by the Company and any other members of the controlled group will be considered as a single defined contribution plan.For purposes of this Section, the term “controlled group” will have the meaning described in Article II and, in addition, two corporations will be considered members of the same controlled group if one of the corporations owns more than 50% of the capital stock of the other corporation. (b)The term “additions” will mean the total of the following amounts credited to the participant’s account for the plan year: (1)Contributions; (2)Forfeitures; (3)Amounts derived by a “key employee” that are attributable to post-retirement medical benefits allocated to the account of the key employee under a welfare benefit fund, as defined in Code Section 419(e), maintained by the Company.The term “key employee” for purposes of this section will mean any person who was a key employee as defined in Code Section 416(i)(1) during the plan year and preceding plan year; (4)Amounts allocated to an individual medical account, as defined in Code Section 415(l)(2), which is part of a pension or annuity plan maintained by the Company; and (5)Amounts allocated to a simplified employee pension plan, as defined in Code Section 408(k). Rollover contributions and catch-up contributions will not be included in additions. THIRD AMENDMENT, eff. 1/1/08 Section 5.3(c) is deleted. -21- ARTICLE VI BENEFITS 6.1Retirement or Disability.Participants who are in the employ of the Company when they attain normal retirement age will become fully vested in their accounts, regardless of their years of service.Participants whose employment with the Company terminates at or after normal retirement age, or at an earlier age because of disability, will be entitled to receive the entire amount in their accounts.Participants who remain in the employ of the Company after normal retirement age will continue to participate in the Plan. 6.2Death.If a participant dies while in the employ of the Company, the entire amount in the participant’s accounts will be paid to the participant’s beneficiary.If a participant dies after termination of employment, the vested amount in the participant’s accounts will be paid to the participant’s beneficiary. 6.3Termination for Other Reasons. (a)Benefits.If employment terminates prior to normal retirement age for reasons other than disability or death, the participant will be entitled to receive, in accordance with Section 6.4, the sum of: FIRST AMENDMENT, eff. 1/1/2008 (1)The amounts credited to the participant’s retirement savings, safe harbor, and rollover accounts; plus (2)For participants who were participating in the Plan prior to 2007, the amount credited to the participant's Company contribution account; plus (3)An amount equal to the “vested percentage” of the participant’s matching account and, for participants who began participating on or after January 1, 2007, the vested percentage of the participant's Company contribution account; provided, however, that if the participant or an alternate payee has received any prior distribution from this account, the vested portion will be determined by multiplying the vested percentage of the account by the sum of the account balance plus the amount previously distributed, and then subtracting the amount of the previous distribution from that product.The participant’s vested percentage will be determined on the basis of years of service and the following schedule: -22- YEARS OF SERVICE
